The defendant executed his bond to several persons for the conveyance of a tract of land. One of the obligees assigned his interest of one hundred and sixty-eight acres to the complainant, who thereupon commenced a suit in equity against Hadly to compel him to convey that quantity.
  To this bill the defendant filed a general demurrer. *Page 466 
It is obvious to us that a single contract can not, in the form this case presents itself, give rise to more than one suit in equity. It is not in the power of the obligee before a deed was made, on any event to split their interests in such a manner as to authorize several suits against the defendant.
Note. The complainant moved to amend his bill, so as to make all the obligees defendants, alleging that they would not join with him as complainants. This was permitted upon the payment of costs.